DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. (Currently Amended) An imaging device, comprising: an upper electrode; a first pixel, wherein the first pixel includes a first lower electrode; a second pixel, wherein the second pixel includes a second lower electrode; and a photoelectric conversion film, that is sandwiched between the upper electrode and each of the first and second lower electrodes, wherein an area of the second lower electrode is larger than an area of the first lower electrode, and wherein the second lower electrode is divided into a first portion and a second portion, and wherein each of the first portion and the second portion of the second lower electrode is connected to separate charge accumulation units.

Response to Amendment
The amendment filed on September 17, 2021 in response to the previous Non-Final Office Action (06/17/2021) is acknowledged and has been entered.
	Claims 21 – 39 are currently pending.
	Claims 1 – 20 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 17, 2021, with respect to amendments have been fully considered and are persuasive.

Allowable Subject Matter
Claims 21 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 30 and 39, the closest prior art fails to disclose, suggest or teach the combination of an upper electrode; a first pixel, wherein the first pixel includes a first lower electrode; a second pixel, wherein the second pixel includes a second lower electrode; and a photoelectric conversion film, that is sandwiched between the upper electrode and each of the first and second lower electrodes. wherein an area of the second lower electrode is larger than an area of the first lower electrode, and wherein the second lower electrode is divided into a first portion and a second portion, and wherein each of the first portion and the second portion of the second lower electrode is connected to a-separate charge accumulation units.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698